In re Louisiana, State of; Transportation & Dev., Dept, of; — Defendant(s); applying *1288for writ of certiorari and/or review, supervisory and/or remedial writ; Parish of East Feliciana, 20th Judicial District Court, Div. “A”, No. 27,243.
Writ granted in part. The decision of the trial court on the constitutionality of La. Rev. Stat. 9:2800(B) was premature as it was unnecessary to his ruling. See Louisiana Associated General Contractors, Inc. v. New Orleans Aviation Board, 97-0752 (La.10/31/97), 701 So.2d 130. The trial judge may, if necessary, address the constitutional issue in the judgment following the trial on the merits. Accordingly, that portion of the judgment of the trial court declaring La.Rev. Stat. 9:2800(B) unconstitutional is set aside, and the case is remanded to the trial court for further proceedings.
JOHNSON, J., concurs.
KNOLL, J., not on panel.